



Exhibit 10.1


NORFOLK SOUTHERN CORPORATION
LONG-TERM INCENTIVE PLAN
AS APPROVED BY SHAREHOLDERS MAY 14, 2015,
AND AS AMENDED JULY 29, 2016




The terms of this amended plan, as set forth below, were approved by the
separate vote of the holders of a majority of the shares of Common Stock present
or represented and entitled to vote at a meeting of the stockholders of the
Corporation at which a quorum was present for the proposal on May 14, 2015. The
Board of Directors of the Corporation subsequently amended the Plan on July 29,
2016 to revise the definition of “Retirement” with respect to a Participant who
is not eligible to participate in a retirement plan of the Corporation or a
Subsidiary Company, and to clarify that an Award may include conditions such as
continued employment, passage of time, the provisions of a Retention Agreement,
attainment of age and/or service requirements, and/or the achievement of
Performance Goals.


Section 1.     PURPOSE


The purpose of the Long-Term Incentive Plan (“Plan”), as amended, is to promote
the success of Norfolk Southern Corporation (the “Corporation”) and to provide
an opportunity for non-employee directors, officers and other employees of the
Corporation and its Subsidiary Companies (as hereinafter defined) to acquire or
increase a proprietary interest in the Corporation and thereby to provide an
additional incentive to devote their maximum efforts and skills to the
advancement, betterment, and prosperity of the Corporation and its stockholders.
The Plan provides for the grant of incentive stock options, non-qualified stock
options, stock appreciation rights, performance share units, performance shares,
restricted shares, and restricted stock units, in accordance with the terms and
conditions set forth below. The Corporation intends that the Plan comply with
the requirements of Internal Revenue Code Section 162(m) and applicable treasury
regulations thereunder and intends that compensation paid under the Plan qualify
as performance-based compensation under Code Section 162(m). Notwithstanding the
preceding sentence, the Corporation reserves the right to pay compensation under
the Plan that does not qualify as performance-based compensation under Code
Section 162(m), as circumstances may warrant. The Plan, as amended, is intended,
and shall be construed, to comply with the requirements of Code Section 409A.


Section 2.     DEFINITIONS


The terms used herein shall have the following meanings unless otherwise
specified or unless a different meaning is clearly required by the context:


Award
Any one or more of the following: Incentive Stock Option; Non-qualified Stock
Option; Stock Appreciation Right; Restricted Shares; Restricted Stock Units;
Performance Share Units; and Performance Shares.







1



--------------------------------------------------------------------------------







Award Agreement


A written agreement, made in a form approved by the Committee and consistent
with the terms of the Plan, that specifies the terms, conditions and limitations
of each Award.
 
Award Date


The later of the date on which the Committee or the chief executive officer (to
the extent as may be delegated by the Committee) grants an Award or, if granted
during a blackout period, the first day of the subsequent trading window during
which officers of the Corporation and Subsidiary Companies are permitted to
trade in Norfolk Southern Corporation Common Stock under the Corporation’s
insider trading policy.


Beneficiary
The person or persons designated in writing by the Participant as his
Beneficiary in respect of Awards or, in the absence of such a designation or if
the designated person or persons predecease the Participant, the person or
persons who shall acquire the Participant’s rights in respect of Awards by
bequest or inheritance in accordance with the applicable laws of descent and
distribution. In order to be effective, a Participant’s designation of a
Beneficiary must be on file with the Corporation before the Participant’s death.
Any such designation may be revoked and a new designation substituted for the
revoked designation by the Participant at any time before his death without the
consent of the previously designated Beneficiary.


Board of
Directors


The Board of Directors of the Corporation.
Cash-Settled Stock Appreciation Rights


Stock Appreciation Rights settled in cash.
Code
The Internal Revenue Code of 1986, as amended from time to time.


Committee
The Compensation Committee or any other committee of the Board of Directors
which is authorized to grant Awards under this Plan. It is intended that each
member of the Committee shall qualify as (a) a “non-employee director” under
Rule 16b-3 of the Securities Exchange Act of 1934, (b) an “outside director”
under Code Section 162(m), and (c) an “independent director” under the rules of
the New York Stock Exchange. If it is later determined that one or more members
of the Committee do not qualify as a “non-employee director” under Rule 16b-3 of
the Securities Exchange Act of 1934, actions taken by the Committee prior to
such determination shall be valid despite such failure to qualify.


Common Stock
The Common Stock of the Corporation.







2



--------------------------------------------------------------------------------







Disability
A disability that has enabled the Participant to receive a disability benefit
under the Long-Term Disability Plan of the Corporation or a long-term disability
plan of a Subsidiary Company (whichever is applicable), as amended from time to
time, for a period of at least three months.


For a Participant who is a non-employee director, “Disability” means any
medically determinable physical or mental impairment that is expected to result
in death or to last for a continuous period of not less than 12 months and which
prevents a Participant from continuing to serve as a non-employee director.


Dividend Equivalent
An amount equal to the regular quarterly dividend paid in accordance with the
Corporation’s normal dividend payment practice as may be determined by the
Committee, in its sole discretion, and granted pursuant to Section 13 of the
Plan.


Executive Officers
Officers designated by the Board of Directors as “Executive Officers” for
purposes of Section 16 of the Securities Exchange Act of 1934.


Exercise Gain Shares
With respect to a Stock Appreciation Right, all of the shares of Common Stock
received upon exercise of the Stock Appreciation Right. With respect to an
Option, the portion of the shares of Common Stock received upon exercise of the
Option equal to the excess of the Fair Market Value, as of the exercise date,
over the Option price, multiplied by the number of shares purchased under the
Option on the exercise date, divided by such Fair Market Value, and rounded down
to the nearest whole number of shares.


Fair Market Value
The value of Common Stock on a particular date as measured by the mean of the
high and low prices at which it is traded on such date as reported in the
Composite Transactions for such date by Bloomberg L.P., or its successor, on its
internet-based service, or, if Common Stock was not traded on such date, on the
next preceding day on which Common Stock was traded.


Incentive Stock Option
An Option that complies with the terms and conditions set forth in Section
422(b) of the Code and is designated by the Committee as an Incentive Stock
Option.


Non-Qualified Stock Option


An Option granted under the Plan other than an Incentive Stock Option.
Option
Any option to purchase Common Stock granted pursuant to the provisions of
Section 6 or Section 7 of the Plan.


Optionee
A Participant who is the holder of an Option.


Participant
A person eligible to participate in the Plan who is granted and accepts an Award
under the Plan.


Performance Cycle
The period of time, designated by the Committee but not less than one year, over
which Performance Shares may be earned.







3



--------------------------------------------------------------------------------







Performance Criteria
One or more, or any combination, of the following business criteria, selected by
the Committee, which may be applied on a corporate, department or division
level, and which may be measured on an absolute or relative basis, or
established as a measure of growth: earnings measures (including net income,
earnings per share, income from continuing operations, income before income
taxes, income from railway operations); return measures (including net income
divided by total assets, return on shareholder equity, return on average
invested capital); cash flow measures (including operating cash flow and free
cash flow); productivity measures (including total operating expense per
thousand gross ton miles or revenue ton miles, total operating revenue per
employee, total operating expense per employee, gross ton miles or revenue ton
miles per employee, carloads per employee, revenue ton miles per mile of road
operated, total operating expense per carload, revenue ton miles per carload,
gross ton miles or revenue ton miles per train hour, percent of loaded-to-total
car miles, network performance); fair market value of shares of the
Corporation’s Common Stock; revenue measures; expense measures; operating ratio
measures; customer satisfaction measures; working capital measures; cost control
measures; total shareholder return measures; economic value added measures; and
safety measures.


Performance Criteria Weighting Percentage


The percentage weighting accorded to each Performance Criterion (or each
combination thereof) selected by the Committee. The total of the Performance
Criteria Weighting Percentages for any type of Award shall equal one hundred
percent (100%).


Performance Goal
The specific target set by the Committee for each selected Performance Criterion
(or each combination thereof) the outcome of which must be substantially
uncertain at the time it is established. A Performance Goal may be set solely
with respect to the Corporation’s performance, or as compared to the performance
of a published or special index deemed applicable by the Committee, including
but not limited to the Standard & Poor’s 500 Stock Index or an index based on a
group of comparative companies. If a Performance Goal is based on the
Corporation’s common stock, then in the event of a recapitalization, stock
split, stock dividend, exchange, combination, or reclassification of shares,
merger, consolidation, reorganization, or other change in or affecting the
capital structure or capital stock of the Corporation (other than a normal cash
dividend), the Committee shall make or provide for such adjustments in
performance goals as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of participants.




Performance Shares
Shares of Common Stock granted pursuant to Section 11 of the Plan, which may be
made subject to the restrictions and other terms and conditions prescribed in
Section 11 of the Plan.


Performance Share Units
Contingent rights to receive Performance Shares pursuant to Section 11 of the
Plan.


Restricted Shares
Shares of Common Stock granted pursuant to Section 9 of the Plan and subject to
the restrictions and other terms and conditions set forth therein.







4



--------------------------------------------------------------------------------







Restricted Stock Unit
Contingent rights, granted pursuant to Section 10 of the Plan, to receive
Restricted Stock Unit Shares or cash payment for the Fair Market Value of shares
of Common Stock, subject to the restrictions and other conditions set forth
herein. Each Restricted Stock Unit shall equal the Fair Market Value of one
share of Common Stock.


Restricted Stock Unit Shares
Shares of Common Stock issued as payment for Restricted Stock Units pursuant to
Section 10 of the Plan, which may be made subject to the restrictions and other
terms and conditions prescribed in Section 10 of the Plan.


Restriction Period
A period of time of not less than thirty-six (36)months for officers or
employees, or not less than twelve (12) months for non-employee directors, in
either case to be determined within those limits by the Committee in its sole
discretion, commencing on the Award Date, during which the restrictions imposed
by paragraphs (b) and (c) of Section 9 or paragraphs (b) and (c) of Section 10
of the Plan shall apply. At the time that the Restricted Shares or Restricted
Stock Units are granted, the Committee shall impose a Restriction Period and
determine the length of the Restriction Period. Such Restriction Period, if any,
shall be incorporated in the Award Agreement setting forth the grant. Under
Sections 9 and 10 of this Plan, the Committee may, in its discretion, specify
when the Award is granted that the Restriction Period shall expire upon the
earlier achievement of Performance Goals.


Retention Agreement


An agreement entered into pursuant to Section 12 of the Plan.


Retirement
Retirement from the Corporation and all Subsidiary Companies pursuant to the
provisions of the Retirement Plan of the Corporation or a retirement plan of a
Subsidiary Company (whichever is applicable), as amended from time to time.


For a Participant who is employed by the Corporation or a Subsidiary Company but
who is not eligible to participate in the Corporation’s Retirement Plan or a
retirement plan of a Subsidiary Company, “Retirement” means the Participant’s
termination of employment from the Corporation or a Subsidiary Company after the
participant attains age 55 and has been employed with the Corporation and/or a
Subsidiary Company for 10 years.


For a Participant who is a non-employee director, “Retirement” means termination
of service as a director of the Corporation.


Stock Appreciation Right
The right, granted pursuant to the provisions of Section 8 of the Plan, to
receive Exercise Gain Shares or a cash payment equal to the excess, if any, of
the Fair Market Value of Common Stock on the exercise date over the Fair Market
Value of the Common Stock on the Award Date, as specified in Section 8 of the
Plan.


Stock-Settled Stock Appreciation Rights


Stock Appreciation Rights paid out in Exercise Gain Shares.





5



--------------------------------------------------------------------------------







Subsidiary Company
A corporation of which at least fifty percent (50%) of the total combined voting
power of all classes of stock entitled to vote is owned, directly or indirectly,
by the Corporation.



Section 3.     ADMINISTRATION


The Plan shall be administered by the Committee, which, subject to the
limitations set forth herein, shall have the full and complete authority and
sole discretion, except as may be delegated to the Corporation’s chief executive
officer as provided herein, to construe and interpret the Plan; to select the
Participants who shall be granted Awards under the Plan; to determine the type,
size, terms, and conditions of the Award or Awards to be granted to each such
Participant; to authorize the grant of such Awards pursuant to the Plan; in
connection with the merger or consolidation of the Corporation (and subject to
any applicable requirements of Code Section 409A), to give a Participant an
election to surrender an Award in exchange for the grant of a new Award; to
adopt, amend and rescind rules and regulations relating to the Plan; and to make
all other determinations and take all other actions it may deem necessary or
advisable for the implementation and administration of the Plan.


If the Committee makes an Award to non-employee directors in a calendar year,
and after such Award is made and in the same year an individual is elected by
the Board to be a non-employee director of the Corporation, then the newly
appointed director shall automatically be granted an Award under the same terms
as was granted to the other non-employee directors earlier that year. The Award
granted to the newly appointed director shall be prorated based on the number of
days remaining in the calendar year of the individual’s appointment as a
director, and effective as of the date the individual became a director or, if
the individual became a director during a blackout period, effective on the
first day of the subsequent trading window during which officers of the
Corporation and Subsidiary Companies are permitted to trade in Norfolk Southern
Corporation Common Stock under the Corporation’s insider trading policy.


The Committee in its sole discretion may delegate authority to the Corporation’s
chief executive officer to select as Participants the officers and employees who
shall be granted Awards under the Plan (provided, however, that only the
Committee shall grant Awards to the chief executive officer and Executive
Officers); to determine the type, size, terms, and conditions of the Award or
Awards to be granted to each such Participant; and to authorize the grant of
such Awards pursuant to the Plan.


The Committee, or the chief executive officer to the extent as may be delegated
by the Committee (hereinafter, the term “Committee” shall include reference to
the chief executive officer to the extent of any such delegation), may authorize
the grant of more than one type of Award, and Awards subject to differing terms
and conditions, to any eligible Participant. The Committee’s decision to
authorize the grant of an Award to a Participant at any time shall not require
the Committee to authorize the grant of an Award to that Participant at any
other time or to any other Participant at any time; nor shall its determination
with respect to the size, type, or terms and conditions of the Award to be
granted to a Participant at any time require it to authorize the grant of an
Award of the same type or size or with the same terms and conditions to that
Participant at any other time or to any other Participant at any time. The
Committee shall not be precluded from authorizing the grant of an Award to any
eligible Participant solely




6



--------------------------------------------------------------------------------







because the Participant previously may have been granted an Award of any kind
under the Plan.


The grant, retention, vesting and/or settlement of any Award shall be subject to
such terms and conditions as determined by the Committee and specified in the
Award Agreement, which may include conditions based on continued employment,
passage of time, the provisions of a Retention Agreement, attainment of age
and/or service requirements, and/or the achievement of Performance Goals.


All determinations of the Committee shall be by a majority of its members and
shall be final, conclusive and binding. Each member of the Committee, while
serving as such, shall be considered to be acting in his capacity as a director
of the Corporation, and no member of the Committee shall be liable for any
action taken or decision made in good faith with respect to the implementation
or administration of the Plan.


Section 4.     ELIGIBILITY


To be eligible to be a Participant in the Plan, an individual must on the date
on which the Award is made be a full-time nonagreement officer or employee who
is a participant in the Norfolk Southern Corporation Executive Management
Incentive Plan or Management Incentive Plan, or a full-time nonagreement
employee of the Corporation or of a Subsidiary Company who can make an
appreciable contribution to the attainment of the Corporation’s overall business
objectives as determined in the sole discretion of the Committee, and must
reside in the United States or Canada. A non-employee director shall be eligible
to participate in the Plan if he or she is a director of the Corporation and is
not a full-time salaried employee of the Corporation or a Subsidiary Company.


Section 5.     SHARES AVAILABLE


Since the Plan’s establishment in 1983, up to a maximum of 82,978,604 shares of
Common Stock have been authorized for issuance under the Plan. Subject to
approval of the Plan, as hereby amended, by the separate vote of the holders of
a majority of the shares of Common Stock present or represented and entitled to
vote at a meeting of the stockholders of the Corporation, at which a quorum for
the proposal is present, an additional 8,000,000 shares of Common Stock are
approved for issuance pursuant to the Plan as of May 14, 2015. Awards that are
made in a form other than Options or Stock-Settled Stock Appreciation Rights and
that are granted under the Plan after May 13, 2010, shall be counted against the
share limit set forth in the previous sentence as 1.61 shares for every one
share issued in connection with such Award. Such shares shall be provided from
shares of Common Stock authorized but not issued. Stock-Settled Stock
Appreciation Rights shall be counted in full against the number of shares
available for award under the Plan, regardless of the number of Exercise Gain
Shares issued upon settlement of the Stock Appreciation Right.


If any shares of Common Stock subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award otherwise terminates or expires without
a distribution of shares to the Participant (including by reason of such Award
being settled in cash), the shares with respect to such Award shall, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan; provided,




7



--------------------------------------------------------------------------------







however, in the case of a stock-based Award that is not an Option or Stock
Appreciation Right and that was made after May 13, 2010, 1.61 shares for each
share underlying such Award shall again be available for Awards under the Plan.
Notwithstanding the foregoing, the following shares of Common Stock may not
again be made available for award under the Plan: (i) shares of Common Stock not
issued or delivered as a result of the net settlement of an outstanding Stock
Appreciation Right or Option; (ii) shares of Common Stock used to pay the
exercise price or withholding taxes related to an outstanding award, or (iii)
shares of Common Stock repurchased on the open market with proceeds of an Option
exercise.


Notwithstanding any other provision to the contrary, no Participant may be
awarded a grant in any one year, which, when added to any other grant of
Options, Stock Appreciation Rights, Restricted Shares, Restricted Stock Units
and Performance Share Units in the same year, shall exceed 1,000,000 shares of
Common Stock. A Stock Appreciation Right granted in connection with an option is
treated as a single Award for purpose of the preceding sentence. If an Option is
canceled, the canceled Option continues to count against the maximum number of
shares for which Options may be granted to a Participant in any year.
Notwithstanding the foregoing, the aggregate grant date fair value of shares of
Common Stock that may be granted during any year to any non-employee director
shall not exceed $500,000.


Section 6.     INCENTIVE STOCK OPTIONS


(a)     General – The Committee may authorize the grant of Incentive Stock
Options subject to the terms and conditions set forth in this Section 6. The
grant of an Incentive Stock Option shall be evidenced by a written Award
Agreement between the Corporation and the Optionee, setting forth the number of
shares of Common Stock subject to the Incentive Stock Option evidenced thereby
and the terms, conditions, and restrictions applicable thereto. The issuance of
shares of Common Stock pursuant to an Incentive Stock Option also shall be
subject to the provisions of any Retention Agreement that may be required by the
Committee under Section 12 of the Plan.
Except for adjustments pursuant to Section 15 of the Plan, the Option Price for
any outstanding Option granted under the Plan may not be decreased after the
date the Option is granted, nor may an outstanding Option be modified or
replaced if the effect would be to reduce the Option Price, nor may an
outstanding Option be cancelled in exchange for cash or another Award, unless
such repricing, modification or replacement is approved by the vote of a
majority of the shares of Common Stock present or represented and entitled to
vote at a meeting of the stockholders of the Corporation at which a quorum is
present.


(b)     Option Price - The Committee shall determine the Option price for each
share of Common Stock purchased under an Option, but, subject to the provisions
of Section 15 of the Plan, in no event shall the Option price be less than the
greater of (i) one hundred percent (100%) of the Fair Market Value of the Common
Stock on the Award Date, or (ii) the price at which the Corporation’s Common
Stock was last sold in the principal United States market for such Common Stock
on the Award Date.
  
(c)     Duration of Options - The Committee shall fix the term or duration of
Options, provided that such term shall not exceed ten (10) years from the Award
Date, and that such term shall be subject to earlier termination pursuant to the
provisions of paragraph (g) of this Section 6.




8



--------------------------------------------------------------------------------









(d)     Non-Transferability of Options - Options may be exercised during the
lifetime of the Optionee only by him, and following his death only by his
Beneficiary. If a Beneficiary dies after the Optionee, but before the Option is
exercised and before such rights expire, such rights shall become assets of such
Beneficiary’s estate. Except as provided in this paragraph, Options may not be
assigned or alienated, whether voluntarily or involuntarily.


(e)     Exercise of Options - The Committee shall determine the time or times at
which Options may be exercised; provided that such time or times shall not occur
before the latest of:
(i) the first anniversary of the Award Date; and
(ii) the effectiveness of any registration statement required to be filed under
the Securities Act of 1933 for the registration of the Common Stock to be issued
upon exercise of the Option.


(f)     Payment of Option Price - The purchase price of Common Stock upon
exercise of an Option shall be paid in full to the Corporation at the time of
the exercise of the Option in cash or, at the discretion of the Committee and
subject to any limitations or requirements that the Committee may adopt, by the
surrender to the Corporation of shares of previously acquired Common Stock,
which have been held by the Optionee for at least six (6) months and which shall
be valued at Fair Market Value on the date that the Option is exercised, or, at
the discretion of the Committee, by a combination of cash and such Common Stock.


(g)     Termination of Options - No Option shall be exercisable after it
expires. Each Option shall expire upon the earliest of:
(i) the expiration of the term for which the Option was granted;
(ii)    (A) Except as otherwise provided by the Committee in the Award
Agreement, in the case of an Optionee whose employment with the Corporation or a
Subsidiary Company is terminated due to Retirement, Disability or death, the
expiration of the term for which the Option was granted, or
(B) in the case of an Optionee whose employment with the Corporation or a
Subsidiary Company is terminated for any reason other than Retirement,
Disability, or death, at the close of business on the last day of active service
by the Optionee with the Corporation or a Subsidiary Company, or
(C) in the case of an Optionee who is granted a leave of absence, if the
Optionee’s employment with the Corporation or a Subsidiary Company terminates at
any time during or at the end of the leave of absence, at the close of business
on the last day of employment with the Corporation or a Subsidiary Company, or
(iii) in connection with a merger or consolidation of the Corporation, with the
Optionee’s consent, the grant of a new Award to replace the Option.


(h)     Limitation on Exercisability - The aggregate Fair Market Value
(determined as of the Award Date) of the Common Stock with respect to which
Incentive Stock Options (granted on or after January 1, 1987) are exercisable
for the first time by the Optionee during any calendar year shall not exceed
$100,000, as adjusted under Code Section 422(d)(1) and corresponding Treasury
Regulations.






9



--------------------------------------------------------------------------------







Section 7.     NON-QUALIFIED STOCK OPTIONS
    
The Committee may authorize the grant of Non-Qualified Stock Options subject to
the terms and conditions specified in this Section 7. The grant of a
Non-Qualified Stock Option shall be evidenced by a written Award Agreement
between the Corporation and the Optionee, setting forth the number of shares of
Common Stock subject to the Non-Qualified Stock Option evidenced thereby and the
terms, conditions, and restrictions applicable thereto. Non-Qualified Stock
Options granted pursuant to the provisions of this Section 7 shall be subject to
the terms, conditions, and restrictions set forth in paragraphs (a) through (g)
of Section 6 of the Plan. The limitations set forth in paragraph (h) of Section
6 of the Plan shall not apply to Non-Qualified Stock Options. The issuance of
shares of Common Stock pursuant to a Non-Qualified Stock Option also shall be
subject to the provisions of any Retention Agreement that may be required by the
Committee under Section 12 of the Plan.


Section 8.     STOCK APPRECIATION RIGHTS


(a)     General - The Committee may grant a Stock Appreciation Right to a
Participant in connection with an Option, or portion thereof, or on a stand
alone basis, as determined by the Committee, subject to the terms and conditions
set forth in this Section 8. If granted in connection with an Option, the Stock
Appreciation Right may be granted at the time of grant of the related Option and
shall be subject to the same terms and conditions as the related Option, except
as this Section 8 may otherwise provide. If granted in connection with an
Option, the Stock Appreciation Right shall be evidenced by provisions in the
Award Agreement evidencing or identifying the related Option, specifying the
number of shares of Common Stock subject thereto and setting forth the terms and
conditions applicable to the Stock Appreciation Right. If granted on a stand
alone basis, the Stock Appreciation Right shall be evidenced by provisions of a
written Award Agreement between the Corporation and the Participant. The
Committee may grant Cash-Settled Stock Appreciation Rights or Stock-Settled
Stock Appreciation Rights as shall be set forth in an Award Agreement.


Except for adjustments pursuant to Section 15 of the Plan, the terms of an
outstanding Stock Appreciation Right may not be amended to reduce the exercise
price of the Stock Appreciation Right, nor may an outstanding Stock Appreciation
Right be modified or replaced if the effect would be to reduce the exercise
price, nor may an outstanding Stock Appreciation Right be cancelled in exchange
for cash or another Award, unless such repricing, modification or replacement is
approved by the vote of a majority of the shares of Common Stock present or
represented and entitled to vote at a meeting of the stockholders of the
Corporation at which a quorum is present.


(b)     Exercise Price and Duration - The Committee shall determine the exercise
price for any Stock Appreciation Right granted on a stand alone basis but,
subject to the provisions of Section 15 of the Plan, in no event shall the
exercise price be less than the greater of (i) one hundred percent (100%) of the
Fair Market Value of the Common Stock on the Award Date, or (ii) the price at
which the Corporation’s Common Stock was last sold in the principal United
States market for such Common Stock on the Award Date. The Committee shall fix
the term or duration of Stock Appreciation Rights, provided that such term shall
not exceed ten (10) years from the Award Date, and that such term shall be
subject to earlier termination pursuant to the provisions of paragraph (e) of
this Section 8.






10



--------------------------------------------------------------------------------







(c)    Exercise – If granted in connection with an Option, a Stock Appreciation
Right shall be exercisable only at such time or times, to such extent, and by
such persons, as the Option to which it relates shall be exercisable. If granted
on a stand alone basis, a Stock Appreciation Right shall be exercisable only at
such time or times, to such extent, and by such persons, as shall be set forth
in the Award Agreement.
Stock Appreciation Rights shall be subject to the following restrictions:
(i) the Stock Appreciation Right may not be exercised before the expiration of
one (1) year from the Award Date; provided, however, that this subparagraph (i)
shall not apply if the death or Disability of the Optionee occurs within one (1)
year after the Award Date; and,
(ii) a Stock Appreciation Right granted in connection with an Incentive Stock
Option may not be exercised on any date on which the Fair Market Value of a
share of Common Stock is less than or equal to the Option price per share under
the related Incentive Stock Option.
A Stock Appreciation Right shall be exercised by providing the Corporation with
a written notice in such form and containing such information (including the
number of shares of Common Stock with respect to which the Stock Appreciation
Right is being exercised) as the Committee may specify. If the Stock
Appreciation Right was granted in connection with an Option, the Participant
must surrender the related Option, or the portion thereof pertaining to the
shares with respect to which the Stock Appreciation Right is exercised, and the
date on which the Corporation receives such notice shall be the date on which
the related Option, or portion thereof, shall be deemed surrendered and the
Stock Appreciation Right shall be deemed exercised.


(d)     Payment - Upon the proper exercise of a Stock-Settled Stock Appreciation
Right granted on a stand alone basis, a Participant shall be entitled to receive
Exercise Gain Shares equal to the number of shares of Common Stock that have an
aggregate Fair Market Value on the exercise date equal to the amount by which
the Fair Market Value of a share of Common Stock on the exercise date exceeds
the exercise price for the Stock Appreciation Right established on the Award
Date, multiplied by the number of Stock-Settled Stock Appreciation Rights
surrendered in connection with the exercise of the Stock Appreciation Right.
Upon the proper exercise of a Stock-Settled Stock Appreciation Right granted in
connection with an Option, an Optionee shall be entitled to receive Exercise
Gain Shares equal to the number of shares of Common Stock that have an aggregate
Fair Market Value on the exercise date equal to the amount by which the Fair
Market Value of a share of Common Stock on the exercise date exceeds the Option
price per share of the related Option, multiplied by the number of shares
covered by the related Option, or portion thereof, surrendered in connection
with the exercise of the Stock Appreciation Right. The Exercise Gain Shares
shall be subject to the provisions of any Retention Agreement that may be
required by the Committee under Section 12 of the Plan.
Upon the proper exercise of a Cash-Settled Stock Appreciation Right granted on a
stand alone basis, a Participant shall be entitled to receive cash equal to the
value of the number of shares of Common Stock that have an aggregate Fair Market
Value on the exercise date equal to the amount by which the Fair Market Value of
a share of Common Stock on the exercise date exceeds the exercise price for the
Stock Appreciation Right established on the Award Date, multiplied by the number
of Cash-Settled Stock Appreciation Rights surrendered for settlement.




11



--------------------------------------------------------------------------------







Upon the proper exercise of a Cash-Settled Stock Appreciation Right granted in
connection with an Option, an Optionee shall be entitled to receive cash equal
to the value of the number of shares of Common Stock that have an aggregate Fair
Market Value on the exercise date equal to the amount by which the Fair Market
Value of a share of Common Stock on the exercise date exceeds the Option price
per share of the related Option, multiplied by the number of shares covered by
the related Option, or portion thereof, surrendered in connection with the
exercise of the Stock Appreciation Right.


(e)     Termination of Right - A Stock Appreciation Right granted in connection
with an Option shall expire, unless previously exercised or canceled, upon the
expiration of an Option to which it relates, or upon such time as may be set
forth in an Award Agreement. A Stock Appreciation Right granted on a stand alone
basis shall be subject to the termination provisions set forth in paragraph (g)
of Section 6 for Options and shall expire, unless previously exercised or
cancelled, at such time as may be set forth in an Award Agreement.


(f)     Effect of Exercise - A Stock Appreciation Right shall be canceled when,
and to the extent that, it or a related Option is exercised, and an Option shall
be canceled when, and to the extent that, the Option is surrendered to the
Corporation upon the exercise of a related Stock Appreciation Right.


Section 9.     RESTRICTED SHARES


(a)     General - The Committee, in its sole discretion, may from time to time
authorize the grant of Restricted Shares to a Participant pursuant to an Award
Agreement. A certificate or certificates representing the number of Restricted
Shares granted shall be registered in the name of the Participant or held in
uncertificated form through a direct registration system or the number of
Restricted Shares shall be delivered by electronic delivery to a brokerage
account established for the Participant’s benefit at a financial/brokerage firm
selected by the Corporation. Until the expiration of the Restriction Period or
the lapse of restrictions in the manner provided in paragraph (g) of this
Section 9, any certificate or certificates shall be held by the Corporation for
the account of the Participant, and any Restricted Shares held through direct
registration or in a brokerage account shall be blocked from sale or transfer.
Restricted Shares shall be subject to such restrictions as the Committee may
establish in the Award Agreement (including, without limitation, any limitation
on the right to vote Restricted Shares or the right to receive any dividend or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate; provided that dividends on Restricted Shares subject to a specified
Performance Goal or Goals shall be payable only to the extent the Performance
Goal(s) are achieved with respect to such Restricted Shares.


(b)     Performance Goal Requirement – The Committee may determine, in its sole
discretion, that a Participant’s entitlement to Restricted Shares shall be
subject to achievement of a specified Performance Goal or Goals during the
Restriction Period. If so, the Committee shall select the Performance Criterion
or each combination thereof, the Performance Goal for each Performance Criterion
or each combination thereof, and the Performance Criteria Weighting Percentage
for each Performance Criterion or each combination thereof within ninety (90)
days of the commencement of the Restriction Period. The Committee may also
determine that the Restriction Period shall expire upon achievement of
established Performance Goals prior to the established end of the Restriction
Period. In determining whether Performance




12



--------------------------------------------------------------------------------







Goals have been achieved, special charges, restructuring charges and unusual or
infrequent accounting adjustments which are significant, and restatements or
reclassifications, all as determined in accordance with Generally Accepted
Accounting Principles, which would have the effect of reducing the percentage of
Performance Goals achieved shall be excluded, and which would have the effect of
increasing the percentage of Performance Goals achieved shall be included,
unless the Committee, in its discretion, determines otherwise. At such time as
the Committee certifies that the Performance Goals have been achieved, the
Committee shall authorize delivery of Restricted Shares (or such percentage of
the Restricted Shares as equal the Percentage of Performance Goals that have
been achieved) for which the Restriction Period has expired. If the Restricted
Shares are subject to the achievement of Performance Goals, such Restricted
Shares shall be forfeited to the extent Performance Goals are not achieved
before the established end of the Restriction Period.
        
(c)     Restrictions – Until the expiration of the Restriction Period or the
lapse of restrictions in the manner provided in paragraph (g) of this Section 9,
Restricted Shares shall be subject to the following restrictions and any
additional restrictions that the Committee, in its sole discretion, may from
time to time deem desirable in furtherance of the objectives of the Plan:
(i) the Participant shall not be entitled to receive the certificate or
certificates representing the Restricted Shares, or exercise any ownership over
any Restricted Shares held through direct registration or in a brokerage
account;
(ii) the Restricted Shares may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, or otherwise disposed of; and
(iii) the Restricted Shares may be forfeited as provided in paragraphs (b) or
(e) of this Section 9, subject to the provisions of paragraph (f) and (g) of
this Section 9.


(d)     Distribution of Restricted Shares – If a Participant to whom Restricted
Shares have been granted remains in the continuous employment of the Corporation
or a Subsidiary Company during the entire Restriction Period, or, in the case of
a Participant who is a non-employee director, who remains a non-employee
director during the entire Restriction Period, upon the expiration of the
Restriction Period all restrictions applicable to the Restricted Shares shall
lapse. When the restrictions applicable to the Restricted Shares lapse, either:
(i) the certificate or certificates representing the shares of Common Stock that
were earned pursuant to paragraph (b) of this Section 9 shall be delivered to
the Participant or,
(ii) if the shares were delivered by electronic delivery to a brokerage account
established for the Participant’s benefit or by direct registration and held in
uncertificated form, the restrictions on the sale or transfer of any shares that
were earned pursuant to paragraph (b) of this Section 9 shall lapse.


(e)     Termination of Employment - If the employment of a Participant is
terminated for any reason other than the Retirement, Disability, or death of the
Participant in service before the expiration of the Restriction Period, the
Restricted Shares shall be forfeited immediately and all rights of the
Participant with respect to such shares shall terminate immediately without
further obligation on the part of the Corporation or any Subsidiary Company. If
the Participant is granted a leave of absence before the expiration of the
Restriction Period, the Participant shall not forfeit any rights with respect to
any Restricted Shares subject to the Restriction Period, unless the
Participant’s employment with the Corporation or a Subsidiary Company terminates




13



--------------------------------------------------------------------------------







at any time during or at the end of the leave of absence for any reason other
than Retirement, Disability, or death, at which time the shares shall be
forfeited immediately and all rights of the Participant with respect to such
shares shall terminate immediately without further obligation on the part of the
Corporation or any Subsidiary Company.


(f)    Retirement, Disability or Death - Except with respect to continued
employment requirements or as otherwise specified in the Award Agreement, if the
Participant’s employment is terminated by reason of the Retirement or Disability
of the Participant before the expiration of the Restriction Period and no
Performance Goals have been imposed, the restrictions on the Restricted Shares
shall lapse upon the expiration of the Restriction Period and delivery of the
Restricted Shares shall be made to the Participant, as described in paragraph
(d) of this Section 9; provided, however, that if the Participant dies after
Retirement or Disability and before the expiration of the Restriction Period,
the restrictions on the Restricted Shares shall lapse and delivery shall be made
to the Participant’s Beneficiary. If the Participant’s employment is terminated
by reason of the Participant’s death in service before the expiration of the
Restriction Period, the restrictions on the Restricted Shares shall lapse and
delivery of the Restricted Shares shall be made to the Participant’s
Beneficiary. Except with respect to continued employment requirements or as
otherwise specified in the Award Agreement, if the Participant’s employment is
terminated by reason of the Retirement, Disability, or death of the Participant
before the expiration of the Restriction Period and Performance Goals have been
imposed, the restrictions on the Restricted Shares shall lapse upon the
expiration of the Restriction Period and to the extent that the Committee
certifies that Performance Goals have been achieved and delivery of the
Restricted Shares shall be made to the Participant, or the Participant’s
Beneficiary in the event of the Participant’s death, in accordance with
paragraphs (b) and (d) of this Section 9.


(g)     Waiver of Restrictions - The Committee, in its sole discretion, may
waive any or all restrictions with respect to Restricted Shares.


Section 10.     RESTRICTED STOCK UNITS


(a)     General - The Committee, in its sole discretion, may from time to time
authorize the grant of Restricted Stock Units (“Units”) to a Participant
pursuant to an Award Agreement. Such Units shall be recorded in individual
memorandum accounts maintained by the Committee or its agent. The grant of
Restricted Stock Units shall entitle the Participant to payment in Restricted
Stock Unit Shares or cash, as provided for in the Award Agreement. The
Participant shall have no beneficial ownership interest in the Common Stock
represented by the Units prior to expiration of the Restriction Period and
achievement of any Performance Goals. The Participant shall have no right to
vote the Common Stock represented by the Units or to receive dividends (except
for any Dividend Equivalents which may be awarded by the Committee in connection
with such Units) on the Common Stock represented by the Units. The grant of
Units shall be evidenced by an Award Agreement between the Corporation or
Subsidiary Company and the Participant, identifying the number of Units awarded,
and setting forth the terms and conditions applicable to the Units.


(b)     Performance Goal Requirement – The Committee may determine, in its sole
discretion, that a Participant’s entitlement to payment in cash or Restricted
Stock Unit Shares for Restricted Stock Units shall be subject to achievement of
a specified Performance Goal or Goals over the duration of the Restriction
Period. If so, the Award shall specify when it is




14



--------------------------------------------------------------------------------







granted that the Participant’s entitlement to payment is subject to the
achievement of the Performance Goal or Goals, and the Committee shall select the
Performance Criterion or each combination thereof, the Performance Goals for
each Performance Criterion or each combination thereof, and the Performance
Criteria Weighting Percentage for each Performance Criterion or each combination
thereof within ninety (90) days after the commencement of the Restriction
Period.
The Committee may specify, when the Award is granted, that the Restriction
Period shall expire upon achievement of the established Performance Goals prior
to the established end of the Restriction Period. In determining whether
Performance Goals have been achieved, special charges, restructuring charges and
unusual or infrequent accounting adjustments which are significant, and
restatements or reclassifications, all as determined in accordance with
Generally Accepted Accounting Principles, which would have the effect of
reducing the percentage of Performance Goals achieved shall be excluded, and
which would have the effect of increasing the percentage of Performance Goals
achieved shall be included, unless the Committee, in its discretion, determines
otherwise. For Restricted Stock Units subject to the achievement of Performance
Goals, the Committee shall certify in writing the extent to which the
Performance Goals have been achieved, and shall authorize settlement of Units in
cash or Restricted Stock Unit Shares. The Units shall be settled within two and
one half months after the end of the year in which the Performance Goals are
achieved. Such settlement shall be based on the Fair Market Value on the date
all applicable restrictions lapse (or such percentage of the value of the
Restricted Stock Units as equal the percentage of Performance Goals that have
been achieved) for which the Restriction Period has expired. If the settlement
of Restricted Stock Units is subject to the achievement of Performance Goals,
such Restricted Stock Units shall be forfeited to the extent Performance Goals
are not achieved before the established end of the Restriction Period.


(c)     Restrictions - Until the expiration of the Restriction Period and the
lapse of any Retention Agreement provided in Section 12, Units shall be subject
to the following restrictions and any additional restrictions that the
Committee, in its sole discretion, may from time to time deem desirable in
furtherance of the objectives of the Plan:
(i) the grant of Units to a Participant shall not entitle a Participant to
receive cash payment or Restricted Stock Unit Shares;
(ii) the Units may not be sold, transferred, assigned, pledged, conveyed,
hypothecated, or otherwise disposed of; and,
(iii) all or a portion of the Units may be forfeited immediately as provided in
paragraph (b) or (e) of this Section 10, subject to the provisions of paragraphs
(f) and (g) of this Section 10.
    
(d)     Distribution of Restricted Stock Units - If a Participant to whom Units
have been granted remains in the continuous employment of the Corporation or a
Subsidiary Company during the entire Restriction Period or, in the case of a
Participant who is a non-employee director, who remains a non-employee director
during the entire Restriction Period, upon the expiration of the Restriction
Period and the further expiration of any Retention Agreement applicable to such
Units, all restrictions applicable to the Units shall lapse, and the Units shall
be settled in cash or in Restricted Stock Unit Shares, based on Fair Market
Value on the later of the date all applicable restrictions lapse or any
Retention Agreement lapses. Settlement in cash in a single sum or issuance of
Restricted Stock Unit Shares shall be made within thirty (30) days




15



--------------------------------------------------------------------------------







following the later of the expiration of the Restriction Period or any Retention
Agreement applicable to such Units. The Participant may not, directly or
indirectly, designate the taxable year of the settlement.


(e)     Termination of Employment - If the employment of a Participant is
terminated for any reason other than the Retirement, Disability, or death of the
Participant in service before the expiration of the Restriction Period, the
Units shall be forfeited immediately and all rights of the Participant with
respect to such Units shall terminate immediately without further obligation on
the part of the Corporation or any Subsidiary Company. If the Participant is
granted a leave of absence before the expiration of the Restriction Period, the
Participant shall not forfeit all rights with respect to any Units subject to
the Restriction Period, unless the Participant’s employment with the Corporation
or a Subsidiary Company terminates at any time during or at the end of the leave
of absence for any reason other than Retirement, Disability, or death, at which
time all rights of the Participant with respect to such Units shall terminate
immediately without further obligation on the part of the Corporation or any
Subsidiary Company.


(f)    Retirement, Disability or Death – Except with respect to continued
employment requirements or as otherwise specified in the Award Agreement, if the
Participant’s employment is terminated by reason of the Retirement or Disability
of the Participant before the expiration of the Restriction Period and no
Performance Goals have been imposed, the restrictions on the Restricted Stock
Units shall lapse upon the expiration of the Restriction Period and settlement
of Restricted Stock Units shall be made at the end of the Restriction Period to
the Participant as described in paragraph (d) of this Section 10; provided,
however, if the Participant dies after Retirement or Disability and before the
expiration of the Restriction Period, the restrictions on the Restricted Stock
Units shall lapse and delivery shall be made to the Participant’s Beneficiary.
If the Participant’s employment is terminated by reason of the Participant’s
death in service before the expiration of the Restriction Period, the
restrictions on the Restricted Stock Units shall lapse and delivery of the
Restricted Stock Units shall be made to the Participant’s Beneficiary.
Settlement of the Restricted Stock Units shall be made within thirty (30) days
following the expiration of the Restriction Period. The Participant or
Beneficiary may not, directly or indirectly, designate the taxable year of the
settlement.


Except with respect to continued employment requirements or as otherwise
specified in the Award Agreement, if the Participant’s employment is terminated
by reason of the Retirement, Disability, or death of the Participant before the
expiration of the Restriction Period and Performance Goals have been imposed,
the restrictions on the Restricted Stock Units shall lapse if the Committee
certifies that Performance Goals have been achieved, and settlement of the
Restricted Stock Units shall be made to the Participant, or the Participant’s
Beneficiary in the event of the Participant’s death, in accordance with
paragraphs (b) and (d) of this Section 10.


(g)     Waiver of Restrictions - The Committee, in its sole discretion, may
waive any or all restrictions with respect to Units. If no Performance Goals
have been imposed, settlement of the Units shall be made on the same settlement
date that would have applied absent the waiver of restrictions. If Performance
Goals have been imposed, settlement of the Units shall be made within two and
one half months after the end of the year in which all restrictions are either
waived or satisfied.






16



--------------------------------------------------------------------------------







Section 11.     PERFORMANCE SHARES


(a)     General - The Committee, in its sole discretion, may from time to time
authorize the grant of Performance Share Units to a Participant pursuant to an
Award Agreement. Performance Share Units shall entitle the Participant to
Performance Shares (or cash in lieu thereof) upon the achievement of Performance
Goals. The Committee shall select the Performance Criteria, set the Performance
Goals and assign Performance Criteria Weighting Percentages to each Performance
Criterion or each combination thereof within ninety (90) days of the
commencement of the Performance Cycle. Performance Share Units may not be sold,
transferred, assigned, pledged, conveyed, or hypothecated.


After the end of the Performance Cycle, the Committee shall certify in writing
to what extent the Performance Goals have been achieved. In determining whether
Performance Goals have been achieved, special charges, restructuring charges and
unusual or infrequent accounting adjustments which are significant, and
restatements or reclassifications, all as determined in accordance with
Generally Accepted Accounting Principles, which would have the effect of
reducing the percentage of Performance Goals achieved shall be excluded, and
which would have the effect of increasing the percentage of Performance Goals
achieved shall be included, unless the Committee, in its discretion, determines
otherwise. The Committee shall thereafter authorize the payment of such
percentage of the value of the Performance Share Units as equal the percentage
of Performance Goals that have been achieved to the Participant, or the
Participant’s Beneficiary in the event of the Participant’s death after the end
of the Performance Cycle, of (i) cash in lieu of Performance Shares, or (ii)
either (1) the issuance of Performance Shares registered in the name of the
Participant or (2) the electronic delivery of Performance Shares to a brokerage
account established for the Participant’s benefit at a financial/brokerage firm
selected by the Corporation, subject to the provisions of any Retention
Agreement that may be required by the Committee under Section 12 of the Plan, or
(iii) both. Settlement in cash or issuance of Performance Shares shall be made
within two and one half months after the end of the year in which the
Performance Goals are achieved.


(b)     Distribution or Forfeiture of Performance Shares - If the Participant’s
employment with the Corporation or a Subsidiary Company is terminated before the
end of a Performance Cycle for any reason other than Retirement, Disability, or
death, the Participant shall forfeit all rights with respect to any Performance
Shares that were being earned during the Performance Cycle. If the Participant
is granted a leave of absence before the end of a Performance Cycle, the
Participant shall not forfeit all rights with respect to any Performance Shares
that were being earned during the Performance Cycle, unless the Participant’s
employment with the Corporation or a Subsidiary Company terminates at any time
during or at the end of the leave of absence, at which time the Participant
shall forfeit all rights with respect to any Performance Shares that were being
earned during the Performance Cycle. Except with respect to continued employment
requirements or as otherwise specified in the Award Agreement, ifthe
Participant’s employment is terminated before the end of a Performance Cycle by
reason of Retirement, Disability, or death, the Participant’s rights with
respect to any Performance Shares being earned during the Performance Cycle
shall, subject to the other provisions of this Section 11, continue as if the
Participant’s employment had continued through the end of the Performance Cycle.






17



--------------------------------------------------------------------------------







Section 12.     RETENTION AGREEMENTS


(a)     General - The Committee, in its sole discretion, may require as a
condition of a grant, exercise, settlement or payment with respect to any Award
under the Plan that the Participant and the Corporation enter into a Retention
Agreement, which shall provide, (1) with respect to an Award of Restricted Stock
Units, that the settlement of the Restricted Stock Units in Restricted Stock
Unit Shares or cash shall not occur until the event specified in the Retention
Agreement that is part of the Award, or (2) with respect to any portion of any
Exercise Gain Shares, Restricted Shares, Restricted Stock Unit Shares, or
Performance Shares, that (i) the certificate or certificates representing any
such Awards, when issued, shall be held by the Secretary of the Corporation for
the benefit of the Participant until such time as the retention period specified
by the Retention Agreement has expired or has been waived by the Committee,
whichever occurs first, or (ii) that any such Award, when delivered by
electronic delivery to a brokerage account established for the Participant’s
benefit at a financial/brokerage firm selected by the Corporation or by direct
registration and held in uncertificated form, shall not be permitted to be
transferred or sold until such time as the retention period specified by the
Retention Agreement has expired or has been waived by the Committee, whichever
occurs first.


Any dividends payable on shares subject to a Retention Agreement shall be paid
to the Participant in cash on the date declared by the Board of Directors. Each
Retention Agreement may include some or all of the terms, conditions and
restrictions set forth in paragraphs (b) through (e) of this Section 12.


(b)     Retention Period - Shares that are subject to the Retention Agreement
may not be sold, transferred, assigned, pledged, conveyed, hypothecated or
otherwise disposed of within such period of time of not less than twenty-four
(24) months following the exercise date (in the case of Exercise Gain Shares) or
the date of issuance (in the case of Restricted Shares, Restricted Stock Unit
Shares, or Performance Shares), as shall be prescribed by the Committee.


(c)     Termination of Employment - If a Participant’s employment with the
Corporation or a Subsidiary Company is terminated for any reason other than
Retirement, Disability, or death, shares subject to the Retention Agreement
shall continue to be held, following the Participant’s termination of
employment, until the expiration of the retention period specified by the
Retention Agreement. If the Participant’s employment is terminated by reason of
Retirement or Disability, shares then held subject to the Retention Agreement
shall continue to be held until the expiration of the applicable retention
period following termination of employment, but any such retention period shall
cease upon the earlier of the Participant’s attainment of age 65 or the
expiration of two (2) years after the Participant’s Retirement or Disability, if
either of those events occurs before the expiration of the applicable retention
period. If the Participant dies while shares are subject to a retention period
under the Retention Agreement, such retention period shall expire immediately at
the time of death.


(d)     Leave of Absence - If a Participant is granted a leave of absence,
shares subject to the Retention Agreement shall continue to be held during the
leave of absence, until the expiration of the retention period specified by the
Retention Agreement.


(e)     Change in Control - Upon a Change in Control, the retention periods
specified by all Retention Agreements shall immediately expire; provided,
however, that any such waiver




18



--------------------------------------------------------------------------------







shall not accelerate the settlement of any Restricted Stock Units in a manner
that would violate the requirements of Code Section 409A.
A Change in Control shall occur if:
(i) any person, other than the Corporation or a Subsidiary Company or any
employee benefit plan sponsored by the Corporation or a Subsidiary Company,
shall become the beneficial owner of, or obtain voting control over, 20% or more
of the Corporation’s outstanding Common Stock;
(ii) (A) any consolidation or merger of the Corporation occurs in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities, or other
property, other than a merger of the Corporation in which holders of Common
Stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger as
immediately before, or (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Corporation occurs; or
(iii) there shall have been a change in the composition of the Board of
Directors such that within any period of two (2) consecutive years or less
individuals who at the beginning of such period constituted such Board, together
with any new directors whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least two-thirds of the
directors then in office who were directors at the beginning of such period,
shall for any reason no longer constitute a majority of the directors of the
Corporation.
        
(g)     Waiver of Requirements - The Committee, in its sole discretion, may
waive any or all retention periods or other restrictions in the Share Retention
Agreement, provided that the waiver of restrictions does not accelerate the
payment of any Restricted Stock Units in a manner that would violate the
requirements of Code Section 409A.


(f)     Distribution of Shares and Restricted Stock Units - The Corporation
shall cause the shares subject to a Retention Agreement to be distributed to the
Participant, or the Participant’s Beneficiary in the event of the Participant’s
death, upon expiration of the retention period or other termination or waiver of
the restrictions under this Section 12. The Corporation shall cause the
Restricted Stock Units subject to a Retention Agreement to be distributed to the
Participant upon the expiration of the retention period or to the Participant’s
Beneficiary in the event of the Participant’s death.


Section 13.     DIVIDEND EQUIVALENT PAYMENTS


The Committee may authorize the immediate payment, in cash or in Common Stock,
of Dividend Equivalents on some or all of the shares of Common Stock covered by
Options or Stock Appreciation Rights, as specified in the Award Agreement
required under Section 6(a), Section 7 or Section 8(a) of the Plan. Dividend
Equivalents payable on options may be paid in cash or Common Stock, at the
discretion of the Committee.


The Committee may authorize the immediate or deferred payment of Dividend
Equivalents on some or all of the shares of Common Stock covered by Restricted
Stock Units that are not subject to Performance Goals, as specified in the Award
Agreement required under Section 10 of the Plan. Dividend Equivalents payable on
Restricted Stock Units may be paid in




19



--------------------------------------------------------------------------------







cash or converted to additional Restricted Stock Units, at the discretion of the
Committee and as specified in the Award Agreement.


The Committee may authorize the deferred payment of Dividend Equivalents on some
or all of the shares of Common Stock covered by Restricted Stock Units that are
subject to Performance Goals, or by Performance Share Units, as specified in the
Award Agreement described in Sections 10 or 11 of the Plan. Deferred Dividend
Equivalents shall be paid only to the extent Performance Goals are achieved with
respect to such Performance Share Units or Restricted Stock Units, and shall be
distributed at the same time as the underlying Performance Shares, Restricted
Stock Unit Shares, or cash equivalents thereto. Deferred Dividend Equivalents
payable on Performance Share Units or on Restricted Stock Units that are subject
to a Performance Goal may be paid in cash, or converted to additional
Performance Shares or Restricted Stock Unit Shares (as applicable), at the
discretion of the Committee and as specified in the Award Agreement.


Notwithstanding the above, Dividend Equivalents shall not be made or accumulated
during a Participant’s leave of absence. If Dividend Equivalents provided under
this section are to be paid immediately, the Dividend Equivalents shall be paid
in cash on the date declared by the Board of Directors for the payment of
dividends on Common Stock. If Dividend Equivalents provided under this section
are to be deferred, the deferred Dividend Equivalents shall be paid or forfeited
when the underlying Award is paid or forfeited.


Section 14.     NON-COMPETE COVENANT


The Committee, in its sole discretion, may require as a condition of a grant of
any Award under the Plan that the Participant execute a non-compete,
non-solicitation and confidentiality agreement, which agreement shall require
that such individual (i) not Engage in Competing Employment (as defined in this
Section 14 of the Plan) nor solicit any employee of the Corporation or a
Subsidiary Company to Engage in Competing Employment for a specified term
following termination of employment (including Retirement), (ii) not solicit
customers of the Corporation or a Subsidiary Company for a specified term
following termination of employment (including Retirement), and (iii) maintain
the Corporation’s and each Subsidiary Company’s confidential information in
strict confidence, in accordance with the provisions of the agreement. The
Committee, in its sole discretion, may further require as a condition of a
grant, exercise, settlement or payment with respect to any Award under the Plan
that the Award shall be subject to immediate forfeiture, and all rights of the
Participant to such Award shall terminate immediately without further obligation
on the part of the Corporation or any Subsidiary Company, if the Participant
Engages in Competing Employment for a specified period of time following
termination of employment. The terms of such a non-compete covenant shall be as
set forth in the agreement or grant providing the terms of an Award and are
incorporated herein by reference. A non-compete covenant shall not apply to the
settlement or payment of any Option (although it may apply to the grant or
exercise of an Option). Settlement or payment of any other Award that is subject
to a non-compete covenant shall occur upon the expiration of the Restriction
Period, Performance Cycle, Retention Agreement, or other date upon which the
Award would be settled and paid if the Participant had not terminated
employment.


For purposes of the provision, “Engages in Competing Employment” shall mean to
work for or provide services for any Competitor, on the Participant’s own behalf
or in the service of or on behalf of others, including, but not limited to, as a
consultant, independent contractor, owner,




20



--------------------------------------------------------------------------------







officer, partner, joint venturer, or employee, at any time during the specified
period commencing on the date of his or her termination of employment (including
Retirement). “Competitor” shall mean any entity in the same line of business as
the Corporation in North American markets in which the Corporation competes,
including, but not limited to, any North American Class I rail carrier, any
other rail carrier competing with the Corporation (including without limitation
a holding or other company that controls or operates or is otherwise affiliated
with any rail carrier competing with the Corporation), and any other provider of
transportation services competing with Corporation, including motor and water
carriers.


Section 15.     CAPITAL ADJUSTMENTS


In the event of a recapitalization, stock split, stock dividend, exchange,
combination, or reclassification of shares, merger, consolidation,
reorganization, or other change in or affecting the capital structure or capital
stock of the Corporation, the Board of Directors, upon the recommendation of the
Committee, may make appropriate adjustments in the number of shares of Common
Stock authorized for the Plan and in the annual limitation imposed by Section 5
of this Plan; and the Committee may make appropriate adjustments in the number
of shares subject to outstanding Options, Stock Appreciation Rights, Restricted
Shares, Restricted Stock Units, or Performance Share Unit grants, and in the
Option price of any then outstanding Options, as it deems equitable, in its
absolute discretion, to prevent dilution or enlargement of the rights of
Participants.


Section 16.     REGULATORY APPROVALS


The exercise of each Option and Stock Appreciation Right, and the grant or
distribution of Restricted Shares, Restricted Stock Units and Performance
Shares, shall be subject to the condition that if at any time the Corporation
shall determine in its discretion that the satisfaction of withholding tax or
other tax liabilities, or the listing, registration, or qualification of any
shares of Common Stock upon any securities exchange or under any Federal or
state law, or the consent or approval of any regulatory body, is necessary or
desirable as a condition of, or in connection with, such exercise, grant, or
distribution, then in any such event such exercise, grant, or distribution shall
not be effective unless such liabilities have been satisfied or such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Corporation.


Section 17.     TERM OF THE PLAN


Awards may be granted from time to time under the terms and conditions of the
Plan, but no Incentive Stock Option may be granted after the expiration of ten
(10) years from the date of adoption of the Plan, as amended on May 14, 2015, by
the Board of Directors; provided, that any future amendment to the Plan that is
approved by the stockholders of the Corporation in the manner provided under
Section 18 of this Plan shall be regarded as creating a new Plan, and an
Incentive Stock Option may be granted under such new Plan until the expiration
of ten (10) years from the earlier of the approval by the Board of Directors, or
the approval by the stockholders of the Corporation, of such new Plan. Incentive
Stock Options theretofore granted may extend beyond the expiration of that
ten-year period, and the terms and conditions of the Plan shall continue to
apply thereto and to shares of Common Stock acquired upon the subsequent
exercise of an Incentive Stock Option or related Stock Appreciation Right.




21



--------------------------------------------------------------------------------









Section 18.     AMENDMENT OR TERMINATION OF THE PLAN


The Corporation may at any time and from time to time alter or amend, in whole
or in part, any or all of the provisions of the Plan, or may at any time suspend
or terminate the Plan, through resolution of its Board of Directors, provided
that no change in any Awards theretofore granted to any Participant may be made
which would impair or diminish the rights of the Participant without the
Participant’s consent, and provided further, that no alteration or amendment may
be made without the approval of the holders of a majority of the Common Stock
then outstanding and entitled to vote if (a) such stockholder approval is
necessary to comply with the requirements of any rules promulgated under Section
16 of the Securities Exchange Act of 1934 or such other Federal or state laws or
regulations as may be applicable, (b) the amendment materially increases the
benefits accruing to Participants under the Plan, (c) materially increases the
number of securities that may be issued under the Plan, or (d) materially
modifies the requirements for participation in the Plan.


Section 19.     FORFEITURE AND RECOUPMENT EVENTS


The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
forfeiture, or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award.


Any Award to a Participant under this Plan is subject to reduction, forfeiture,
or recoupment to the extent provided under Section 304 of the Sarbanes-Oxley Act
of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or as may be provided under any other applicable law.


Section 20.    MISCELLANEOUS


(a)     Fractional Shares - The Corporation shall not be required to issue or
deliver any fractional share of Common Stock upon the exercise of an Option or
Stock Appreciation Right, the award of Performance Shares, the payment of a
dividend equivalent in Common Stock pursuant to Section 13 of the Plan or the
withholding of shares of Common Stock for payment of taxes required to be
withheld, but may pay, in lieu thereof, an amount in cash equal to the Fair
Market Value of such fractional share.


(b)     Withholding - The Corporation and its Subsidiary Companies shall have
the right, to the extent permitted by law, to deduct from any payment of any
kind otherwise due to a Participant any Federal, state or local taxes of any
kind required by law to be withheld with respect to Awards under the Plan, and
to the extent any such withholding requirements are not satisfied, each
Participant shall pay to the Corporation any Federal, state or local taxes of
any kind required by law to be withheld with respect to Awards under the Plan.
The Corporation shall have the right to withhold shares of Common Stock,
including fractional shares, from payment as necessary to satisfy any
withholding obligations, but may only withhold the minimum number of shares
necessary to do so. If fractional shares are withheld, any remaining fractional
shares shall be paid in cash to the Participant as provided under paragraph (a)
of this Section 20. The Participant or Beneficiary shall remain responsible at
all times for paying any Federal, state or




22



--------------------------------------------------------------------------------







local taxes of any kind with respect to Awards under the Plan. In no event shall
the Corporation or the Committee be liable for any interest or penalty that a
Participant or Beneficiary incurs by failing to make timely payments of tax.


(c)     Acceleration of Payments to Avoid Conflicts of Interest - To the extent
permitted by Code Section 409A and not prohibited by Section 6(a) of the Plan,
the Committee may, in its sole discretion and with the consent of a Participant
or Beneficiary, accelerate the time or schedule of a payment under the Plan, or
make a substitute cash payment upon cancellation of a Participant’s Award, in
either case to the extent reasonably necessary for a Participant or Beneficiary
to avoid the violation of an applicable Federal, state, local or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant or Beneficiary to participate in activities
in the normal course of his or her position in which the Participant or
Beneficiary would otherwise not be able to participate under an applicable
rule). The Corporation’s chief executive officer may exercise the authority
granted to the Committee in this paragraph with respect to any Participant or
Beneficiary who is neither a current or former director of the Corporation nor a
current Executive Officer of the Corporation.


(d)    Stockholder Rights - No person shall have any rights of a stockholder by
virtue of an Option, Stock Appreciation Right, or Performance Share Unit except
with respect to shares of Common Stock actually issued to him, and the issuance
of shares of Common Stock shall confer no retroactive right to dividends. A
Participant’s right to receive Dividend Equivalents shall not, by itself, confer
upon the Participant the rights or privileges of a stockholder.


(e)     No Contract of Employment - This Plan shall not be deemed to be an
employment contract between the Corporation or any Subsidiary Company and any
Participant or other employee. Nothing contained herein, or in any agreement,
certificate or other document evidencing, providing for, or setting forth the
terms and conditions applicable to any Awards shall be deemed to confer upon any
Participant or other employee a right to continue in the employment of the
Corporation or any Subsidiary Company, or to interfere with the right of the
Corporation or any Subsidiary Company to terminate the employment of such
Participant or employee at any time.


(f)     Unfunded Plan - Except as may otherwise be provided in the Plan, the
Plan shall be unfunded. Neither the Corporation nor any Subsidiary Company shall
be required to segregate any assets that may be represented by Options, Stock
Appreciation Rights, Performance Share Units, or Restricted Stock Units, and
neither the Corporation nor any Subsidiary Company shall be deemed to be a
trustee of any amounts to be paid under an Option, Stock Appreciation Right,
Performance Share Unit, or Restricted Stock Unit. Any liability of the
Corporation to pay any Participant or Beneficiary with respect to an Option,
Stock Appreciation Right, Performance Share Unit, or Restricted Stock Unit shall
be based solely upon any contractual obligations created pursuant to the
provisions of the Plan; no such obligation shall be deemed to be secured by any
pledge or encumbrance on any property of the Corporation or a Subsidiary
Company.


(g)     Applicable Law - The Plan, its validity, interpretation, and
administration, and the rights and obligations of all persons having an interest
therein, shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, except to the extent that such laws may be preempted
by Federal law.






23



--------------------------------------------------------------------------------







(h)     Gender and Number - Wherever used in the Plan, words in the masculine
form shall be deemed to refer to females as well as to males, and words in the
singular or plural shall be deemed to refer also to the plural or singular,
respectively, as the context may require.


(i)    Code Section 409A - The Plan is intended, and shall be construed, to
comply with the requirements of Code Section 409A. The Corporation does not
warrant that the Plan will comply with Code Section 409A with respect to any
Participant or with respect to any payment, however. In no event shall the
Corporation or the Committee be liable for any additional tax, interest, or
penalty incurred by a Participant or Beneficiary as a result of the Plan’s
failure to satisfy the requirements of Code Section 409A, or as a result of the
Plan’s failure to satisfy any other applicable requirements for the deferral of
tax.








24

